Title: James Madison to Charles James Faulkner, 26 July 1832
From: Madison, James
To: Faulkner, Charles James


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                July 26. 1832.
                            
                        
                        I have duly recd. your letter communicating the Resolutions in which "the National Republican Convention of
                            Virginia at Staunton" has been pleased to express its approbation of my public services, and its kind wishes for my
                            personal welfare. I cannot be insensible to the value I ought to place on opinions so favorable and sentiments so friendly
                            coming from a body rendered so respectable by the members composing it, and I tender all the acknowledgements which I feel
                            to be due from me. If it was my lot to be in any degree instrumental in promoting the substitution of our present
                            Constitutional system, for the inadequate one which preceded it, my participation in the great work, conscious as I am of
                            its being overrated by the partiality of the Convention, could not fail to be an increasing source of gratifying
                            recollection as the fruits of the change have been signalized in the prosperity of our Country.
                        For the obliging terms in which you have made the communication I pray you to accept my thanks with
                            assurances of my esteem & my good wishes.
                        
                            
                                
                            
                        
                    